Name: Commission Regulation (EEC) No 2467/91 of 13 August 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 8 . 91 Official Journal of the European Communities No L 227/5 COMMISSION REGULATION (EEC) No 2467/91 of 13 August 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26 . (2) OJ No L 321 , 21 . 11 . 1990, p . 6 . No L 227/6 Official Journal of the European Communities 15. 8 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 | New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 90f Tomatoes 27,94 1 180 221,92 57,29 194,93 6336 21,44 42921 64,58 19,57 1.30 0703 10 19 Onions (other than seed) 18,95 800 150,47 38,84 132,17 4296 14,54 29102 43,79 13,27 1.40 0703 20 00 Garlic 255,96 10810 2032,41 524,66 1 785,26 58029 196,38 393079 591,49 179,27 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 901 Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 65,16 2755 516,83 133,86 453,71 14643 50,03 99614 150,79 45,53 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 1 1 90j Cabbage lettuce (head lettuce) 65,45 2767 519,12 134,46 455,72 14708 50,25 100055 151,46 45,73 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 19] Cucumbers 37,78 1598 300,29 77,67 263,25 8476 29,03 57767 87,46 26,32 1.160 0708 10 101 0708 10 90 ] Peas (Pisum sativum) 216,37 9138 1718,10 443,52 1 509,17 49055 166,01 332290 500,02 151,54 1.170 I Beans : l \ 1.170.1 0708 20 10) 0708 20 90f Beans (Vigna spp., Phaseolus spp.) 110,44 4671 877,75 227,02 769,50 24775 84,86 168853 255,66 76,95 1.170.2 0708 20 101 0708 20 90 ) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 107,26 4530 851,71 219,87 748,14 24318 82,29 164726 247,87 75,12 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1.200 ||Asparagus : ||IIIIII\ IlllII 1.200.1 ex 0709 20 00  green 650,56 27475 5165,64 1 333,50 4537,49 147489 499,14 999063 1 503,36 455,64 1.200.2 ex 0709 20 00  other 302,03 12787 2386,34 621,48 2107,02 68076 232,31 461 204 700,14 210,44 1.210 0709 30 00 Aubergines (egg-plants) 46,40 1959 368,44 95,11 323,64 10519 35,60 71259 107,22 32,49 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 511,58 21605 4062,11 1 048,62 3568,15 115981 392,51 785634 1 182,20 358,30 1.240 0709 60 10 Sweet peppers 69,04 2916 548,24 141,52 481,58 15653 52,97 106034 159,55 48,35 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 59,97 2536 475,68 123,20 417,58 13477 46,05 91683 138,78 41,91 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 44,55 1881 353,75 91,32 310,73 10100 34,18 68418 102,95 31,20 2.30 ex 0804 30 00 Pineapples, fresh 42,74 1805 339,37 87,61 298,10 9689 32,79 65637 98,76 29,93 2.40 ex 0804 40 10 } ex 0804 40 90 J Avocados, fresh 130,03 5491 1 032,55 266,55 906,99 29481 99,77 199700 300,50 91,07 15. 8 . 91 Official Journal of the European Communities No L 227/7 Code CN code 1 Description Amount of unit values per 100 kg net 1 ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 118,77 5016 943,1 1 243,46 828,43 26927 91,13 182403 274,47 83,19 2.60 Sweet oranges, fresh : \ \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 33,11 1399 262,75 67,94 231,20 7461 25,42 50719 76,60 23,11 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 47,33 1998 375,81 97,01 330,11 10730 36,31 72684 109,37 33,14 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 \ \ \ \ l I  Others 33,33 1408 264,72 68,33 232,53 7558 25,57 51199 77,04 23,35 \ I \ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 71,22 3008 565,54 145,99 496,76 16147 54,64 109378 164,59 49,88 2.70.2 ex 0805 20 30  Monreales and Satsumas 89,26 3774 707,98 183,37 621,51 20059 68,53 136456 206,56 62,37 2.70.3 ex 0805 20 50  Mandarins and wilkings 100,89 4271 797,16 207,60 703,86 22741 77,60 154067 233,88 70,29 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 60,39 2550 479,55 123,79 421,23 13692 46,33 92748 139,56 42,30 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 49,16 2076 390,38 100,77 342,91 11146 37,72 75501 113,61 34,43 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 73,24 3093 581,61 150,14 510,89 16606 56,20 112487 169,26 51,30 2.90 | Grapefruit, fresh : I I ||||||||I 2.90.1 ex 0805 40 00  white 62,47 2638 496,08 128,06 435,75 14164 47,93 95944 144,37 43,75 2.90.2 ex 0805 40 00  pink 71,63 3025 568,79 146,83 499,62 16240 54,96 110007 165,53 50,17 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 139,26 5881 1 105,83 285,47 971,36 31573 106,85 213874 321j83 97,54 2.110 0807 10 10 Water-melons 23,13 976 183,67 47,41 161,34 5244 17,74 35524 53,45 16,20 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future 32,80 1385 260,45 67,23 228,78 7436 25,16 50373 75,80 22,97 2.120.2 ex 0807 10 90  other 65,26 2756 518,22 133,77 455,20 14796 50,07 100226 150,81 45,71 2il 30 0808 10 91 0808 10 93 0808 10 99 Apples 92,30 3898 732,93 189,20 . 643,80 20926 70,82 141 752 213,30 64,65 2.140 Pears IIII\ III || I I 2.140.1 0808 20 31 0808 20 33 0808 20 35 Pears  Nashi (Pyrus pyrifo ­ lia) 91,95 3889 730,80 189,02 640,67 20627 70,66 140584 212,85 64,07 I 0808 20 39 \ Il II|1\\II || 2.140.2 0808 20 31II||IIIIIIIIIIIlII|| 0808 20 33 0808 20 35 0808 20 39 Other 75,76 3199 601,55 155,29 528,40 17175 58,12 116344 175,07 53,06 II||IIIlIIIII IIII|| 2.150 0809 10 00 Apricots 50,41 2128 400,27 103,33 351,60 11428 38,67 77415 116,49 35,30 2.160 0809 20 10 0809 20 90 Cherries 90,53 3825 718,45 185,77 632,16 20401 69,52 138679 209,44 63,20 2.170 ex 0809 30 00 Peaches 80,46 3398 638,90 164,93 561,21 18241 61,73 123567 185,94 5635 No L 227/8 Official Journal of the European Communities 15. 8 . 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 99,63 4207 791,08 204,21 694,89 22587 76,44 153000 230,23 69,78 2.190 0809 40 111 0809 40 19j Plums ' 88,82 3751 705,27 182,06 619,51 20136 68,14 136403 205,25 62,21 2.200 0810 10 101 0810 10 901 Strawberries 112,79 4769 894,61 231,71 785,35 25346 86,60 172427 261,01 78,82 2.205 0810 20 10 Raspberries 1 336,1 56503 10597,8 2745,00 9303,49 300265 1025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 199,72 8434 1 585,83 409,38 1 392,99 45278 153,23 306708 461,52 139,88 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 160,94 6797 1 277,91 329,89 1 122,52 36487 123,48 247156 371,91 112,72 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 248,35 10488 1 971,98 509,06 1732,18 56303 190,54 381 392 573,91 173,94 2.250 ex 0810 90 30 Lychees 179,15 7566 1 422,55 367,23 1 249,56 40616 137,45 275129 414,00 125,48